IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40567

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 596
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 26, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JESSICA DANIELLE PEREZ aka PACK,                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order revoking withheld judgment and imposing unified sentence of five years,
       with two and one-half years determinate, for aggravated assault, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Jessica Danielle Perez pled guilty to aggravated assault, Idaho Code §§ 18-901(b),
18-905(a). The district court withheld judgment and placed Perez on probation. Subsequently,
Perez admitted to violating several terms of her probation. The district court revoked probation
and the withheld judgment and sentenced Perez to a unified term of five years, with two and
one-half years determinate. Perez appeals, contending her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.


                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, the district court’s order revoking Perez’s withheld judgment and imposing
sentence is affirmed.




                                                   2